DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Forsell 2018/0243074 in view of Toth et al. 2018/0185091.  Forsell discloses the invention as claimed noting for example figures 10-12 comprising:  Apparatus for restoring the lower esophagus sphincter’s (LES) (see [0042] which addresses problems with the lower esophageal sphincter); normal function in human patients suffering from gastro-esophageal reflux disease comprising (see [0011; 0023, etc]): a magnetic assembly of alternating permanent magnet elements (see [0194-0198; 0216; 0388; 00409-0410; 1561]) which discloses the use electromagnets) and electromagnet elements including thermal sensors ([0149]), implanted around the LES in a ring configuration (see figure 1A-1C);  a control and power unit ([0784]) implanted under the skin in the abdominal (see [0207] which states that the device may be implanted subcutaneously which .
However Forsell does not disclose an implanted food bolus’ detection sensor, attached to the esophagus in the thoracic cavity, above the LES and an external display and charger station.  Toth et al. teaches devices for monitoring tissue within a lumen including the use of sensors configured to determine and/or control a volume of bolus [0394]) and the use of a control and power unit.   It would have been obvious to one having ordinary skill in the art to modify the invention of Forsell and utilize sensors for the detection of food bolus because Forsell envisions using a variety of sensors (see [2207]) for measuring and detecting areas of the gastrointestinal tract and treating the lower esophageal sphincter of a patient suffering from reflux disease.

Product by Process 103

3.	Products by Process claims are NOT limited to the manipulations of the recited steps only to the structure implied by the steps.
	Claims 2-7 are rejected under 35 USC § 103 as being obvious over 
Forsell 2018/0243074 in view of Toth et al. 2018/0185091 as disclosed supra.
Forsell in view of Toth et al.  have disclosed each and very structural element as set fourth in the claims including “Apparatus for restoring the lower esophagus sphincter’s (LES) normal function in human patients suffering from gastro-esophageal reflux disease comprising: a magnetic assembly of alternating permanent magnet elements and electromagnet elements including thermal sensors, implanted around the LES in a ring configuration; a control and power unit implanted under the skin in the abdominal area comprising a rechargeable battery and connected electrically to the electromagnet elements of the magnetic assembly; an implanted food bolus’ detection sensor, attached to the esophagus in the thoracic cavity, above the LES, connected electrically to the control and power unit; an external display and charger station.”

However they do not disclose: transferring electric energy from control and power unit to the electromagnet elements of the magnetic assembly defined in claim 1, when food bolus approaching the LES is sensed by the food bolus’ detection sensor;
 Method to temporary disable the transfer of electric energy from control and power unit to the electromagnet elements of the magnetic assembly defined in claim 1, if said electromagnet elements temperature increases above a threshold value; Method to mechanically attach the permanent magnet elements to the electromagnet elements to allow the magnetic assembly defined in claim 1 to reliably expand when said electromagnet elements are briefly electrically energized by the control and power unit defined in claim 1, and to reliably contract when said electromagnet elements are not electrically energized by the said control and power unit;
Methods of wirelessly charging the rechargeable battery included in the control and power unit defined in claim 1 by using the external display and charging station defined in claim 1;

    Methods of wirelessly communicating messages to the patient, from the control and power unit defined in claim 1 by means of a dedicated software application’s mobile smartphone.
Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.  A statement or argument by the attorney is not factual evidence.  See MPEP 716.01
	Thus, even though the Forsell  in view of Toth et al. silent s to the processes/methods as claimed it appears that the product in reference would be the same or similar as that claimed.

Conclusion

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Banik 2005/0256367 (see figure 8B and [0112-0131] and Shelton, IV et al. 2021/0068839 see [0056-0064] and entire disclosure.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        May 21, 2021